Citation Nr: 0715851	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  04-16 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for the residuals of a 
gunshot wound of the right ankle, with injury to Muscle Group 
X, currently rated as 10 percent disabling.   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from September 1970 
to March 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.                  

In February 2007, the veteran and his wife testified at a 
personal hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is currently receiving a 10 percent disability 
rating under Diagnostic Code 5310 for his service-connected 
residuals of a gunshot wound of the right ankle.  Diagnostic 
Code 5310 contemplates injuries to Muscle Group X which 
encompasses the intrinsic muscles of the foot.  Functions of 
these muscles include movements of the forefoot and toes and 
propulsion thrust in walking.  Diagnostic Code 5310 also 
contemplates injury to the dorsal muscles.  

In this case, the veteran has requested an increased 
evaluation for his gunshot wound residuals of the right 
ankle, which were last examined by VA in November 2003.  The 
veteran and his wife testified at a personal hearing in 
February 2007, that his gunshot wound residuals have worsened 
since the VA examination.  The veteran testified that he had 
chronic pain and swelling in his right ankle, and that he 
used a cane to walk.  He also stated that he had developed 
numbness in his right ankle.  Thus, because of the age of the 
examination and the veteran's assertions that the condition 
has worsened, the Board finds that another examination is 
needed in order to fully assess the current nature and degree 
of severity of the residuals of a gunshot wound of the right 
ankle.  See 38 C.F.R. § 3.159(c)(4).   

In regard to the veteran's complaints of right ankle 
numbness, the Board notes that separate ratings may be 
assigned for the separate and distinct manifestations of the 
same injury.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 
38 C.F.R. § 4.55(a) (2006).  In the instant case, the RO has 
not yet considered whether the veteran experiences any 
neurological residuals of his gunshot wound of the right 
ankle.  The Board observes that in the veteran's November 
2003 VA examination, the diagnoses included hypersensitivity 
of the posterior tibial nerve of the right ankle.  
Accordingly, consideration of separate ratings for any nerve 
damage present is indicated as part of the increased rating 
issue on appeal.    

In the February 2007 hearing, the veteran testified that he 
was scheduled to undergo a magnetic resonance imaging (MRI) 
of his right ankle in March 2007 at the Temple VA Medical 
Center (VAMC).  He also stated that he had not otherwise 
received medical treatment for this disability since March 
2004.  Hearing transcript, page 4.  Inasmuch as the VA is on 
notice of the potential existence of additional VA records, 
these records should be obtained prior to any further 
appellate review of this case.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992); see generally Murincsak v. Derwinski, 2 
Vet. App. 363, 372-73 (1992).  As additional action by the RO 
may be helpful in either obtaining such putative records, or 
documenting information that the medical records cannot be 
obtained, further development in this regard is warranted.

In the February 2007 hearing, the veteran also testified that 
he had applied for disability benefits from the Social 
Security Administration.  The Social Security Administration 
should be contacted to determine if the veteran is in receipt 
of disability pension.  If so, the determination and any 
medical records relied on in making that determination should 
be obtained and added to the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration to determine if the veteran 
is in receipt of disability payments.  If 
so, the determination and the medical 
records relied on in making that 
determination should be obtained and added 
to the claims file.

2.  Request copies of the outpatient 
treatment records from the Temple VAMC 
from March 2007, to include the MRI 
report.  All records received should be 
associated with the claims file.

3.  After any additional evidence has been 
obtained and added to the record, arrange 
for the veteran to be evaluated by the 
appropriate specialist(s) to determine the 
nature, extent, and severity of the 
service-connected residuals of a gunshot 
wound of the right ankle, with injury to 
Muscle Group X.  The veteran's claims 
folder, including the pertinent medical 
records contained therein must be reviewed 
by the examiner(s) in conjunction with the 
examination(s), and it must be documented 
in the record that this was accomplished.  

All necessary tests should be performed.  
The examiner(s) should record a complete 
history, all pertinent medical complaints, 
symptoms, clinical findings, and comment 
on the functional limitation, if any, 
caused by the veteran's gunshot wound 
residuals of the right ankle.  Recognizing 
that the veteran is currently rated under 
Diagnostic Code 5310 for Muscle Group X, 
the examiner should specify the degree of 
injury to that muscle group and what 
functional abilities are affected.  In 
addition, the examiner(s) should indicate 
if any other Muscle Groups are involved, 
and if so the extent of injury and any 
functional impairment.  The examiner(s) 
should comment as to whether the 
disability associated with each of the 
affected muscle groups would be considered 
moderate, moderately severe, or severe.  
In this regard, he/she should comment 
concerning the presence or absence of the 
cardinal signs and symptoms of muscle 
disability, including loss of power, 
weakness, lowered threshold of fatigue, 
fatigue pain, impairment of coordination, 
and uncertainty of movement.  
Specifically, examination(s) of the right 
ankle and foot should include range of 
motion studies, commentary as to movements 
of the forefoot and toes, and a 
description of any impairment of 
propulsion thrust in walking.  In 
addition, the examiner(s) should also 
provide an assessment as to whether the 
veteran's overall limited ankle motion is 
best characterized as moderate or marked, 
as well as comment as to whether there is 
any ankylosis of the right ankle.

Further, the examiner(s) should determine 
whether the veteran experiences any nerve 
damage, including to the posterior tibial 
nerve of the right ankle, due to the 
gunshot wound of the right ankle.  If so, 
the examiner(s) should state the degree to 
which the posterior tibial nerve is 
affected.   

A complete rationale for any opinion 
expressed must be provided.  If the 
examiner(s) cannot answer any of the above 
questions, he/she should so state.  

4.  After the actions requested above have 
been completed, the claim should be 
readjudicated, with particular 
consideration of Esteban, supra, and 
38 C.F.R. § 4.55(a), if appropriate.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for appellate review.       

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




